                 Case 4:19-cr-00491-JST Document 6 Filed 09/27/19 Page 1 of 2




 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 SARAH E. GRISWOLD (CABN 240326)
   Assistant United States Attorney
 5
          150 Almaden Boulevard, Suite 900
 6        San Jose, California 95113
          Telephone: (408) 535-5061
 7        FAX: (408) 535-5081
          sarah.griswold@usdoj.gov
 8
   Attorneys for United States of America
 9
                                   UNITED STATES DISTRICT COURT
10
                                 NORTHERN DISTRICT OF CALIFORNIA
11
                                          OAKLAND DIVISION
12

13   UNITED STATES OF AMERICA,                        )   Case No. 4:19-cr-491-JST
                                                      )
14            Plaintiff,                              )   UNITED STATES’ MEMORANDUM IN
                                                      )   ADVANCE OF CONTINUED ATTORNEY
15       v.                                           )   APPOINTMENT HEARING
                                                      )
16   JAMES HEYWARD SILCOX III,                        )
                                                      )
17            Defendant.                              )
                                                      )
18                                                    )
                                                      )
19

20            The United States submits this memorandum in advance of the continued attorney appointment
21 hearing scheduled for September 30, 2019.

22            On September 26, 2019, the court held an attorney appointment hearing in this matter. At the
23 prior hearing, the defense contended that James Silcox could not afford to pay for an attorney because he

24 and his wife have other expenses, including constructing a retirement home in Miami, Florida, and

25 putting money into their children’s college funds. That a defendant would rather not spend his money

26 an attorney does not mean he is “financially unable” to obtain counsel. Cf. 18 U.S.C. § 3006A(a). The

27 court continued the hearing and requested that the government provide specific income information

28 from the defendant’s employer. Pursuant to that request, the United States submits this memorandum.

     Memo. in Advance of Cont’d Atty Appt. Hearing    1
     4:19-cr-491-JST
                Case 4:19-cr-00491-JST Document 6 Filed 09/27/19 Page 2 of 2




 1           The Coast Guard Investigative Service (CGIS) has confirmed the monthly incomes of James

 2 Silcox and his wife, Emma Silcox. Payments are made twice a month. The statements of semi-monthly

 3 income for the time periods September 1 through 15, 2019, and September 16 through 30, 2019, for

 4 James Silcox show that after taxes and other deductions he takes home $11,559.54 each month. (Ex. 1.)

 5 The pay statements for Emma Silcox for the same time periods show that after taxes and other

 6 deductions she takes home $13,165.74 each month. (Ex. 2.) Thus, the Silcoxes’ monthly take-home

 7 pay is $24,725.28, and their overall annual take-home pay is nearly $300,000.

 8

 9 DATED: September 27, 2019                                  Respectfully submitted,

10                                                            DAVID L. ANDERSON
                                                              United States Attorney
11

12
                                                              /s/ Sarah E. Griswold
13                                                            SARAH E. GRISWOLD
                                                              Assistant United States Attorney
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     Memo. in Advance of Cont’d Atty Appt. Hearing   2
     4:19-cr-491-JST
